                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

TCF EQUIPMENT FINANCE, a division                )
of TCF NATIONAL BANK                             )
                                                 )
     Plaintiff,                                  )
                                                 )          NO. 1:18-cv-00039
v.                                               )
                                                 )          JUDGE CAMPBELL
SITEWORK SPECIALTIES UTILITIES                   )          MAGISTRATE JUDGE FRENSLEY
& EXCAVATING LLC, BILLY JOE                      )
SPEARS, and MANDY SPEARS,                        )
                                                 )
     Defendants.                                 )

                                            ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

38), which was filed on December 5, 2019. Through the Report and Recommendation, the

Magistrate Judge recommends that Plaintiff’s request for a writ of possession of one 2009

Caterpillar D6T XL Dozer, Serial# LAY01256 (the “Dozer”) be granted and that Plaintiff’s

Motion for Entry of Default Judgment against Defendant Sitework Specialties Utilities &

Excavating LLC and Defendant Billy Joe Spears (Doc. No. 30) be denied without prejudice.

Although the Report and Recommendation advised the parties that any objections must be filed

within 14 days of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation, Plaintiff’s Motion (Doc. No.

30), and the file. Plaintiff has confirmed through filings, (see Doc. No. 42 at PageID # 205), and

statements of counsel during the March 12, 2020 pretrial conference, that Defendants have

surrendered possession of the Dozer to Plaintiff. Accordingly, Plaintiff’s request for a writ of

possession of the Dozer is DENIED as moot. The Court concludes the remainder of the Report

and Recommendation should be adopted and approved. Accordingly, Plaintiff’s Motion for Entry
of Default Judgment against Defendant Sitework Specialties Utilities & Excavating LLC and

Defendant Billy Joe Spears (Doc. No. 30) is DENIED without prejudice.

       It is so ORDERED.

                                                     ________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                             2
